                Case 3:18-cv-02615-AGT Document 156 Filed 02/08/21 Page 1 of 8




 1   INGRID M. EVANS, ESQ. (SBN 179094)
     EVANS LAW FIRM, INC.
 2   3053 Fillmore Street #236
 3   San Francisco, CA 94123
     Phone: (415) 441-8669
 4   Fax: (888) 891-4906
 5   Ingrid@evanslaw.com

 6   ALEXANDER G. CABECEIRAS, ESQ.
     DEREK SMITH LAW GROUP, PLLC
 7
     One Penn Plaza, Suite 4905
 8   New York, New York 10119
     Phone: (212) 587-0760
 9   Fax: (212) 587-4169
10   alexc@dereksmithlaw.com
     Pro Hac Vice
11
12   Attorneys for Plaintiff

13                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
14                                SAN FRANCISCO DIVISION
15
16    MAURO BOTTA,                                    Case No. 3:18-cv-02615-AGT
                                   Plaintiff,
17
                                                      PLAINTIFF OBJECTIONS TO
18        vs                                          DEFENDANT’S MOTIONS IN LIMINE
19
      PRICEWATERHOUSECOOPERS LLP,                     Trial Date: February 22, 2021
20                                                    Time:         8:30AM
21              Defendant.                            Courtroom: Courtroom A, 15th Floor, United
                                                      States District Courthouse, 450 Golden Gate
22                                                    Ave., San Francisco, CA 94102
                                                      Judge:        The Hon. Alex G. Tse
23
24
25             Plaintiff Mauro Botta (“Mauro” or “Plaintiff”), by and through his counsel,

26   submits the following oppositions to Defendant PricewaterhouseCoopers LLP’s
27
     (“PwC” or “Defendant”) Motions In Limine (ECF Dckt. Nos. 145-147).
28
29
30                                                    1
       Case No. 3:18-cv-02615-AGT               PLTFF OBJ TO DEFENDANT MOTIONS IN LIMINE
              Case 3:18-cv-02615-AGT Document 156 Filed 02/08/21 Page 2 of 8




 1      I.      OPPOSITION TO DEFENDANT PWC’S MOTION IN LIMINE NO.
                1 TO EXCLUDE EVIDENCE OF IRRELEVANT PWC AUDITS AND
 2              CONDUCT
 3
             It is an undisputed fact that Mauro “filed a confidential Tip, Complaint, or Referral
 4
 5   (“TCR”) with the United States Securities and Exchange Commission (“SEC Complaint”). See

 6   Undisputed Fact No. 6, stipulated to by the parties in the Joint Pre-Trial Statement and Order
 7
     dated February 1, 2021 (“JPTS”), Dkt. 141. The unredacted TCR itself is a Joint Exhibit of the
 8
     parties. JX 4. See Appendix C to the JPTS, Dkt. 141-3. The complete contents of that TCR are
 9
10   relevant to this action. Plaintiff does not plan to “try” any of the other PwC audit engagements

11   enumerated in the TCR but those allegations in the TCR are nevertheless relevant to the action,
12
     particularly with respect to Mauro’s “reasonable belief” of misconduct. Van Arsdale v. Int’l
13
     Game Technology, 577 F.3d 989, 1001-1002 (9th Cir. 2009) (plaintiffs may be mistaken as to
14
15   issues that still support their reasonable belief). Mauro’s elaboration in the TCR of these other
16   audit incidents is relevant to the formation of his reasonable belief of PwC misconduct.
17
             Under Federal Rule of Evidence 401, evidence is relevant if it “has any tendency to make
18
     a fact more or less probable” and that fact “is of consequence in determining the
19
20   action.” Fed. R. Evid. 401. Sandoval v. Cty. of San Diego, No. 18-55289, 2021 WL 116539, at
21   *5 (9th Cir. Jan. 13, 2021). In order for a plaintiff’s external reporting to the SEC to constitute
22
     “protected activity,” the plaintiff must have “(1) a subjective belief that the conduct being
23
24   reported violated a listed law, and (2) this belief must be objectively reasonable.” Van Asdale v.

25   Int’l Game Tech., 577 F.3d 989, 1000 (9th Cir. 2009); Rocheleau v. Microsemi Corp., Inc., 680
26
     F. App'x 533, 535 (9th Cir. 2017) (This reasonability standard is similar under California Labor
27
     Code section 1102.5 claims.) See also Patten v. Grant Joint Union High Sch. Dist., 134 Cal.
28
29   App. 4th 1378, 1384 (2005). The inquiry into “whether an employee had a reasonable belief is

30                                                     2
       Case No. 3:18-cv-02615-AGT            PLTFF OBJ TO DEFENDANT MOTIONS IN LIMINE
              Case 3:18-cv-02615-AGT Document 156 Filed 02/08/21 Page 3 of 8




 1   necessarily fact-dependent, varying with the circumstances of the case.” Erhart v. Bofi Holding,
 2   Inc., No. 15-CV-02287-BAS(NLS), 2016 WL 5369470, at *10 (S.D. Cal. Sept. 26, 2016).
 3
             Mauro experienced Defendant’s systemic and accumulated failures on the job. He
 4
 5   witnessed on-going conflicts of interest in the course of audit engagements, and formed a

 6   reasonable view of Defendant’s gross inability to conduct an independent audit. Mauro’s
 7
     experience spanned years of audits of public and private companies and his reasonable beliefs of
 8
     what was right and what was wrong was based on those accumulated experiences. Given
 9
10   Mauro’s experience of these accumulating and systemic audit problems Mauro reasonably

11   believed he should disclose the misconduct to the SEC. His reasonable beliefs were based on his
12
     repeated, on-the-job encounters and concerns:
13
         •   “I do not believe the role of an auditor is to act as defense attorney of management nor
14
             to find in every way possible how to avoid to issue them a material weakness, but simply
15           to apply the rules that we are required to operate in…”
16       •   Mauro points out the broader problems of companies listed in his TCR and
17           Defendant’s continued conflict of interest: “paying us the fees and auditors
             picking and choosing what to call an audit issue to avoid to upset the very same
18           management that we are supposed to audit by issuing harsher control
19           opinions.”

20       •   “Based on my experience, conversations with current and former employees and the
21           evidence noted above, I’d like to recommend to the SEC to have an enforcement team to
             inspect a sample of audit jobs in [Defendant’s San Jose] office…”
22
         •   Mauro’s other point is that Silicon Valley “is an extremely close valley where
23
             most finance personnel tend[] to move around frequently among companies.”
24
     (See Dkt No. 148-1).
25
26           When the inevitable question is asked of Mauro—by both sides of counsel—why did you

27   blow the whistle on Cavium, Harmonic, and PwC? Mauro’s answer will help the Court
28
     determine if Mauro’s beliefs were objectively reasonable, particularly in light of on-going
29
30                                                    3
       Case No. 3:18-cv-02615-AGT           PLTFF OBJ TO DEFENDANT MOTIONS IN LIMINE
               Case 3:18-cv-02615-AGT Document 156 Filed 02/08/21 Page 4 of 8




 1   systemic failures in PwC’s audit engagements. His answer will inevitably require him to share
 2   facts of things he has seen on other audits and Defendant’s responses to the same. His
 3
     “reasonable beliefs” are formed on the basis of prior experiences. Van Arsdale v. Int’l Game
 4
 5   Technology, 577 F.3d 989, 1001-1002 (9th Cir. 2009); Erhart v. Bofi Holding, Inc., No. 15-CV-

 6   02287-BAS(NLS), 2016 WL 5369470, at *10 (S.D. Cal. Sept. 26, 2016). This information is
 7
     completely relevant to whether Mauro’s beliefs were objectively reasonable. Objective
 8
     reasonableness “is evaluated based on the knowledge available to a reasonable person in the
 9
10   same factual circumstances with the same training and experience as the aggrieved

11   employee.” Harp v. Charter Commc'ns, Inc., 558 F.3d 722, 723 (7th Cir. 2009). Thus, Plaintiff is
12
     required to share evidence regarding the factual circumstances surrounding his internal and
13
     external whistleblowing of Cavium, Harmonic, and PwC as a whole (which inevitably may
14
15   require discussing auditing improprieties PwC tolerated outside Harmonic and Cavium).
16   Limiting Mauro to only share with the Court two companies he witnessed auditing improprieties
17
     on would be limiting his ability to explain his position to the Court.
18
              Plaintiff’s counsel has no plan to painstakingly review every audit issue Defendant has
19
20   overlooked, but Mauro must share with the Court his beliefs, how he came to those beliefs, and
21   share how information regarding prior auditing improprieties and PwC’s responses has formed
22
     his reasonable beliefs. Thus, Defendant’s Motion In Limine should be DENIED.
23
24      II.      OPPOSITION TO PWC’S MOTION IN LIMINE NO. 2 TO
25               EXCLUDE EVIDENCE OF COVAD PEER REVIEW

26            Plaintiff alleged in his First Amended Complaint and will testify at trial that the incorrect
27
     2013 Covad peer review was yet another instance of Defendant finalizing incorrect client work
28
     and then refusing to recall the incorrect work because of the “political capital” that might be
29
30                                                      4
       Case No. 3:18-cv-02615-AGT             PLTFF OBJ TO DEFENDANT MOTIONS IN LIMINE
              Case 3:18-cv-02615-AGT Document 156 Filed 02/08/21 Page 5 of 8




 1   expended with the client, Covad. See Plaintiff’s First Amended Complaint (“FAC”), Dkt. 46 at
 2   ¶¶ 16-26 (“Company A”). Mauro’s experience with the Covad project is relevant because it is
 3
     part of Mauro’s experience at PwC that formed his beliefs regarding Defendant’s toleration for
 4
 5   inaccurate and erroneous information in its reports when corrections might result in the loss of

 6   “political capital” with a client. This evidence is thus entirely relevant under Fed. R. Evid. 401.
 7
     Sandoval v. Cty. of San Diego, No. 18-55289, 2021 WL 116539, at *5 (9th Cir. Jan. 13, 2021).
 8
     The inquiry into “whether an employee had a reasonable belief is necessarily fact-dependent,
 9
10   varying with the circumstances of the case.” Erhart v. Bofi Holding, Inc., No. 15-CV-02287-

11   BAS(NLS), 2016 WL 5369470, at *10 (S.D. Cal. Sept. 26, 2016).
12
            Defendant’s Second Requested Motion In Limine fails for the same reasons as the first
13
     (i.e. what Mauro experienced while working for Defendant is relevant and helpful for the finder-
14
15   of-fact). Defendant’s attempt to argue the merits of what the Covad evidence may or may not
16   show is inappropriate on a motion in limine. Courts do not use motions in limine to resolve
17
     factual disputes or to weigh evidence. Hoist Fitness Sys. v. Tuffstuff Fitness, Inc., Case No. ED
18
     CV 17-01388-AB, 2019 U.S. Dist. LEXIS 209987 (C. D. Cal. Aug. 27, 2019) at *9; C&E Servs.,
19
20   Inc. v. Ashland Inc., 539 F. Supp. 2d 316, 323 (D.D.C. 2008) (“[A] motion in limine should not
21   be used to resolve factual disputes or weigh evidence.”). See also Thuy Van v. Language Line
22
     Servs, Case No. 14-cv-03791-LHK, 2016 U.S. Dist. LEXIS 85620 (June 30, 2016, N.D. Cal.)
23
24   (“Relevant evidence means evidence having ‘any tendency’ to make the existence of any ‘fact

25   [that] is of consequence’ to the determination of the action more probable or less probable than it
26
     would be without the evidence.”).
27
            Thus, for the same reasons articulated above with respect to Defendant’s First Motion In
28
29   Limine, Defendant’s Second Motion In Limine should be DENIED.

30                                                    5
       Case No. 3:18-cv-02615-AGT           PLTFF OBJ TO DEFENDANT MOTIONS IN LIMINE
                Case 3:18-cv-02615-AGT Document 156 Filed 02/08/21 Page 6 of 8




 1      III.      OPPOSITION TO PWC’S MOTION IN LIMINE NO. 3 TO
                  EXCLUDE EVIDENCE OF DISMISSED DEFAMATION
 2                ALLEGATIONS
 3
               Plaintiff is entitled under Sarbanes-Oxley to seek all relief necessary to make him whole
 4
 5   after Defendant’s wrongful termination of his employment. 18 U.S.C. § 1514A(c)(2).

 6             That relief includes, but is not limited to, reputational harm, humiliation, emotional pain
 7
     and suffering, and mental anguish. See Lockheed Martin Corp. v. Admin. Review Bd., U.S. Dep't
 8
     of Labor, 717 F.3d 1121, 1137 (10th Cir. 2013). (“In light of SOX's plain text and the foregoing
 9
10   considerations, we find that the statute affords noneconomic compensatory damages, including

11   emotional distress and reputational harm. SOX affords all relief necessary to make the employee
12
     whole [emphasis added], and we think Congress meant what it said.” Halliburton, Inc. v. Admin.
13
     Review Bd., 771 F.3d 254, 266 (5th Cir. 2014) (internal quotations omitted)). Since the relief is a
14
15   recognized quantum of damages, Mauro is entitled to introduce evidence of reputational harm as
16   part of the damages to which he is entitled. Defendant’s attempt to argue the merits of this
17
     evidence and mischaracterize it as a renewal of the defamation count should be rejected. Under
18
     Ninth Circuit principle, the standard for what evidence is relevant on a motion in limine is broad:
19
20             Judges have broad discretion when ruling on motions in limine. However, a motion in
               limine should not be used to resolve factual disputes or weigh evidence. To
21
               exclude evidence on a motion in limine, the evidence must be inadmissible on all
22             potential grounds. Unless evidence meets this high standard, evidentiary rulings
               should be deferred until trial so that questions of foundation, relevancy and
23
               potential prejudice may be resolved in proper context. This is because although
24             rulings on motions in limine may save time, costs, effort and preparation, a court is
25             almost always better situated during the actual trial to assess the value and utility
               of evidence.
26
     Hana Fin., Inc.v. Hana Bank, 735 F.3d 1158, 1162 fn. 4 (9th Cir. 2013) (emphasis added).
27
28             The evidence at issue is relevant to Mauro’s damages claim for reputational harm,

29   humiliation, and embarrassment. Since being wrongfully terminated, Mauro has had a black-
30                                                      6
       Case No. 3:18-cv-02615-AGT              PLTFF OBJ TO DEFENDANT MOTIONS IN LIMINE
               Case 3:18-cv-02615-AGT Document 156 Filed 02/08/21 Page 7 of 8




 1   cloud follow him from employer-to-employer. As Mauro will testify to, Mauro was employed at
 2   SOAProjects. At that time, SOAProject and PwC had the same client. Defendant reached out to
 3
     the overlapping client and informed them they could not sign-off on any of Mauro’s work.
 4
 5   Mauro will testify that PwC’s adverse action deprived Mauro of the ability to work on any PwC-

 6   related accounts. As Mauro will testify, PwC continues to contact Mauro’s employer,
 7
     disparage his character, hinder his ability to work on jobs, and create a professional rift between
 8
     Mauro and his employers. All these facts, including the facts Defendant is seeking to exclude
 9
10   from Plaintiff’s Amended Complaint, are relevant to Mauro’s reputational harm, emotional

11   distress, and humiliation.
12
              The above actions taken by Defendant, including the ones outlined in Mauro’s Amended
13
     Complaint, also support a finding that Defendant continues to subject Mauro to adverse
14
15   employment actions. These actions “that carry a significant risk of humiliation, damage
16   to reputation, and a concomitant harm to future employment prospects may be considered
17
     adverse actions.” Walton v. New Mexico State Land Office, 113 F. Supp. 3d 1178, 1191 (D.N.M.
18
     2015).
19
20            PwC’s actions have diminished Mauro’s future earning capacity, too. When reputational
21   injury caused by an employer’s unlawful discrimination diminishes a plaintiff’s future earnings
22
     capacity, they cannot be made whole without compensation for the lost future earnings they
23
24   would have received absent the employer’s unlawful activity. Hanna v. WCI Communities, Inc.,

25   348 F. Supp. 2d 1332, 1334 (S.D. Fla. 2004). Defendant’s adverse employment actions continue
26
     to diminish Mauro’s future earning capacity, continue to cause stress, and continue to harm his
27
     reputation in the industry.
28
29
30                                                    7
       Case No. 3:18-cv-02615-AGT           PLTFF OBJ TO DEFENDANT MOTIONS IN LIMINE
             Case 3:18-cv-02615-AGT Document 156 Filed 02/08/21 Page 8 of 8




 1          The fact that Defendant reaches out to Mauro’s new employers is a necessary, relevant
 2   fact that goes directly to Mauro’s damages in this matter. Thus, the portions of the Amended
 3
     Complaint Defendant seeks to limit are relevant to Mauro’s damages and cannot be excluded.
 4
 5   Defendant’s Third Motion in Limine should be DENIED.

 6
     CONCLUSION
 7
 8          For the aforementioned reasons, all three of Defendant’s Motions in Limine
 9   should be DENIED.
10
11
12   Dated: February 8, 2021

13
14
                                                         Respectfully Submitted,
15
16
17                                                       ___________________________
                                                         Alexander G. Cabeceiras, Esq.
18                                                       DEREK SMITH LAW GROUP, PLLC
                                                         PRO HAC VICE
19
                                                         alexc@dereksmithlaw.com
20                                                       1 Penn Plaza, Suite 4905
                                                         New York, New York 10119
21                                                       Phone: (212) 587-0760
22
                                                         Ingrid M. Evans, Esq. (SBN 179094)
23                                                       EVANS LAW FIRM, INC.
24                                                       3053 Fillmore Street #236
                                                         San Francisco, CA 94123
25                                                       Phone: (415) 441-8669
26
                                                         Attorneys for Plaintiff
27
28
29
30                                                  8
       Case No. 3:18-cv-02615-AGT          PLTFF OBJ TO DEFENDANT MOTIONS IN LIMINE
